                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAUL GARCIA,                                   Case No. 18-cv-04730-PJH
                                                       Plaintiff,
                                   8
                                                                                        ORDER GRANTING DEFENDANTS'
                                                 v.                                     MOTION TO DISMISS
                                   9

                                  10     CORRAL, et al.,                                Re: Dkt. No. 9
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case brought pro se by a state prisoner under 42 U.S.C. §

                                  14   1983. Plaintiff alleges that police officers unlawfully arrested him and used excessive

                                  15   force. Defendants have filed a motion to dismiss arguing that the complaint was filed

                                  16   beyond the statute of limitations. Plaintiff has filed an opposition and defendants filed a

                                  17   reply. For the reasons set forth below, the motion to dismiss is granted.

                                  18                                         BACKGROUND

                                  19          Plaintiff alleges that on May 5, 2016, he was sitting on the porch steps of a friend’s

                                  20   house when police used excessive force to effectuate an unlawful arrest. Complaint

                                  21   (Docket No. 1) at 3. Plaintiff was released on bail after his arrest. Reply (Docket No. 13),

                                  22   Request for Judicial Notice (“RJN”) Ex. A. Plaintiff’s arraignment for the arrest was on

                                  23   July 5, 2016, but plaintiff failed to appear in court and a warrant was issued. Id. Plaintiff

                                  24   was remanded into custody on July 28, 2016. Id., Ex. B. On September 28, 2016,

                                  25   plaintiff pleaded no contest to two counts of resisting a police officer, one count of

                                  26   misdemeanor battery and one count of being under the influence of a controlled

                                  27   substance. Id. Ex. B at 5. Plaintiff was sentenced to four months in county jail but

                                  28   because he was given credit for 60 days for time served and an additional 60 days of
                                   1   credit pursuant to California Penal Code section 4019, he was ordered released. Id. Ex.

                                   2   B at 6-7.1 Plaintiff contends in his opposition that he became incarcerated in state prison

                                   3   on an unrelated charge in May 2017. Complaint at 7; Opposition (Docket No. 12) at 2.

                                   4                                       LEGAL STANDARD

                                   5          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests for the

                                   6   legal sufficiency of the claims alleged in the complaint. Ileto v. Glock, Inc., 349 F.3d

                                   7   1191, 1199-1200 (9th Cir. 2003). All allegations of material fact are taken as true.

                                   8   Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, legally conclusory statements, not

                                   9   supported by actual factual allegations, need not be accepted. See Ashcroft v. Iqbal, 556

                                  10   U.S. 662, 678-79 (2009) (courts are not bound to accept as true “a legal conclusion

                                  11   couched as a factual allegation”). “A plaintiff’s obligation to provide the grounds of his

                                  12   entitle[ment] to relief requires more than labels and conclusions, and a formulaic
Northern District of California
 United States District Court




                                  13   recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly,

                                  14   550 U.S. 544, 555 (2007) (alteration in original) (internal quotation marks omitted).

                                  15   Rather, the allegations in the complaint “must be enough to raise a right to relief above

                                  16   the speculative level.” Id.

                                  17          Review is limited to the contents of the complaint, see Clegg v. Cult Awareness

                                  18   Network, 18 F.3d 752, 754-55 (9th Cir. 1994), including documents physically attached to

                                  19   the complaint or documents the complaint necessarily relies on and whose authenticity is

                                  20   not contested. See Lee v. County of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). In

                                  21   addition, the court may take judicial notice of facts that are not subject to reasonable

                                  22   dispute. See id. (discussing Fed. R. Evid. 201(b)).

                                  23          Section 1983 does not contain its own limitations period. The appropriate period is

                                  24

                                  25   1
                                         In the order of service, the court noted that plaintiff stated all charges were dismissed
                                  26   against him related to this incident. Based on plaintiff’s representation, the court ordered
                                       service and assumed that this action was not barred by Heck v. Humphrey, 512 U.S. 477
                                  27   (1994). Because plaintiff’s conviction for resisting arrest and battery have not been
                                       overturned or reversed and are related to the underlying claim in this case, it appears that
                                  28   this action would be barred by Heck, however that was not raised in the motion to
                                       dismiss.
                                                                                      2
                                   1   that of the forum state’s statute of limitations for personal injury torts. See Wilson v.

                                   2   Garcia, 471 U.S. 261, 276 (1985); TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999).

                                   3   In California, the general residual statute of limitations for personal injury actions is the

                                   4   two-year period set forth at California Civil Procedure Code section 335.1 and is the

                                   5   applicable statute in § 1983 actions. See Maldonado v. Harris, 370 F.3d 945, 954 (9th

                                   6   Cir. 2004); see also Silva v. Crain, 169 F.3d 608, 610 (9th Cir. 1999) (limitations period

                                   7   for filing § 1983 action in California governed by residual limitations period for personal

                                   8   injury actions in California, which was then one year and codified in Cal. Civ. Proc. Code

                                   9   § 340(3)); Cal. Civ. Proc. Code § 335.1 (enacted in 2002) (current codification of residual

                                  10   limitations period, which is now two years).

                                  11          California Civil Procedure Code section 352.1 recognizes imprisonment as a

                                  12   disability that tolls the statute of limitations when a person is “imprisoned on a criminal
Northern District of California
 United States District Court




                                  13   charge, or in execution under the sentence of a criminal court for a term less than for life.”

                                  14   See Cal. Civ. Proc. Code § 352.1(a).

                                  15          It is federal law, however, that determines when a cause of action accrues and the

                                  16   statute of limitations begins to run in a § 1983 action. Wallace v. Kato, 549 U.S. 384, 388

                                  17   (2007); Elliott v. City of Union City, 25 F.3d 800, 801-02 (9th Cir. 1994). Under federal

                                  18   law, a claim generally accrues when the plaintiff knows or has reason to know of the

                                  19   injury that is the basis of the action. See TwoRivers, 174 F.3d at 991-92.

                                  20                                             ANALYSIS

                                  21          This incident occurred on May 5, 2016. Plaintiff filed this action on July 24, 2018.

                                  22   Complaint at 10.2 The two-year statute of limitations commenced on May 5, 2016, and

                                  23   expired on May 5, 2018. Plaintiff’s action was filed more than two months after the

                                  24   expiration of the statute of limitations. Plaintiff argues that he should receive two years of

                                  25   tolling pursuant to section 352.1 of the California Civil Procedure Code because he was

                                  26

                                  27   2
                                        The court affords plaintiff application of the mailbox rule as to all his filings. Houston v.
                                  28   Lack, 487 U.S. 266, 275-76 (1988) (pro se prisoner filing is dated from the date prisoner
                                       delivers it to prison authorities).
                                                                                      3
                                   1   incarcerated. Defendants disagree with plaintiff’s interpretation section 352.1.

                                   2          California Civil Procedure Code section 352.1(a), enacted on January 1, 1995,

                                   3   provides that when a plaintiff is “imprisoned on a criminal charge” for “a term less than

                                   4   life” at the time a claim accrues, the statute of limitations is statutorily tolled during the

                                   5   time of his imprisonment for up to two years. See Cal. Civ. Proc. Code § 352.1(a); see

                                   6   also Fink v. Shedler, 192 F.3d 911, 914 (9th Cir. 1999) (citing same). In Elliott v. City of

                                   7   Union City, 25 F.3d 800 (9th Cir. 1994), the plaintiff brought a § 1983 claim for excessive

                                   8   force during arrest. Id. at 801. After his arrest the plaintiff remained in continuous police

                                   9   custody until his conviction, for two felony counts of battery, upon which he was sent to

                                  10   state prison. Id. The question before the court was “whether being continuously

                                  11   incarcerated prior to arraignment constitutes being ‘imprisoned on a criminal charge’

                                  12   within the meaning of the California disability statute.” Id. at 802. The court analyzed
Northern District of California
 United States District Court




                                  13   section 352(a)(3) of the state’s civil procedure code, the precursor to section 352.1(a).

                                  14   Id. As part of its analysis, the court stated, “neither this court nor the California courts

                                  15   have considered” whether being “incarcerated prior to arraignment constitutes being

                                  16   ‘imprisoned on a criminal charge.’” Id. The court determined that “[i]n the absence of

                                  17   controlling state precedent, we must decide this question as the California Supreme

                                  18   Court would decide it.” Id. at 802, n.3 (citations omitted). The court then looked to a

                                  19   similar Washington statute and determined that “tolling was triggered by the individual’s

                                  20   arrest and incarceration.” Id. at 802.

                                  21          Since Elliott, the California Court of Appeal held as a matter of first impression that

                                  22   “a would-be plaintiff is ‘imprisoned on a criminal charge’ within the meaning of section

                                  23   352.1 if he or she is serving a term of imprisonment in the state prison.” Austin v.

                                  24   Medicis, 21 Cal. App. 5th 577, 597 (Cal. Ct. App. 2018). The court found that pretrial

                                  25   custody in a county jail does not render an arrestee “imprisoned on a criminal charge”

                                  26   under section 352.1(a). Id. The court held that the statute’s tolling provisions did not

                                  27   apply during the time that plaintiff spent in a county jail. Id.

                                  28          The court in Austin found that the Elliott decision was unpersuasive to its analysis
                                                                                       4
                                   1   because Elliott “predated the enactment of section 352.1” and “did not have the benefit of

                                   2   the legislative findings on this subject.” Austin, 21 Cal. Ct. App. 5th at 590, n.4. The court

                                   3   thoroughly analyzed section 352.1’s legislative history, which revealed that the legislative

                                   4   discussions during the amendment process explicitly focused on “inmates incarcerated in

                                   5   California prisons.” Id. at 596-97 (citing 1994 Cal Stat. pp. 6465-66). The California

                                   6   Supreme Court denied review of Austin on June 13, 2018. Austin provides persuasive

                                   7   state precedent.

                                   8          In this case, the incident occurred on May 5, 2016, and plaintiff was released on

                                   9   bail after his arrest. He was remanded to custody on July 28, 2016, after a warrant was

                                  10   issued when he failed to attend his arraignment. Plaintiff was released from custody on

                                  11   September 28, 2016, after he pled no contest and was sentenced to time served.

                                  12   Plaintiff was not in state prison when his claim accrued on May 5, 2016, and he was
Northern District of California
 United States District Court




                                  13   released from custody after his arrest. Even if plaintiff was in custody at the county jail

                                  14   when this claim accrued, the California Court of Appeal was clear that section 352.1 does

                                  15   not apply to custody in county jail. Even if the older Ninth Circuit ruling in Elliott is

                                  16   applicable, the facts of this case are distinguishable. The plaintiff in Elliott remained in

                                  17   continuous custody from his arrest through his conviction and transfer to state prison.

                                  18   Here, plaintiff was released after his arrest, remained out of custody for more than two

                                  19   months, until he failed to attend his arraignment. He was then in county jail custody for

                                  20   two months until he was released again, at which point he and stayed out of custody until

                                  21   an unrelated prison sentence began approximately eight months later.

                                  22          This court finds that Elliott is distinguishable from this case, and the court agrees

                                  23   with the state court reasoning that regardless, Elliott does not apply. Elliot was issued

                                  24   prior to the enactment of section 352.1, and the state court has now ruled on this specific

                                  25   issue of state law. See Groce v. Claudat, 603 F. App’x 581, 582 (9th Cir. 2015) (§ 352.1

                                  26   inapplicable where plaintiff “was not incarcerated when his claims accrued”); see also

                                  27   Shaw v. Sacramento, Cnty. Sheriff’s Dep’t, 343 F. Supp. 3d 919, 922-24 (E.D. Cal. 2018)

                                  28   (appeal docketed, No. 18-17184 (9th Cir. Nov. 13, 2018) (discussing Austin’s holding and
                                                                                       5
                                   1   noting that plaintiff was not serving a prison sentence upon his arrest and subsequent

                                   2   time in a county jail); McClain v. Brosowske, No. EDCV 17-2377 MWF (SS), 2018 WL

                                   3   1918533, at *3-4 (C.D. Cal. Apr. 20, 2018) (same).

                                   4          Nor does plaintiff’s placement in state prison one year after this incident occurred

                                   5   entitle him to benefit from section 352.1. The statute provides for two years of tolling if

                                   6   the party is in state prison when the claim accrues. Plaintiff was not in state prison when

                                   7   the claim accrued on May 5, 2016, the date of the alleged excessive force and unlawful

                                   8   arrest. State law is clear that his placement in prison one year later does not provide

                                   9   tolling because that was not when the claim accrued. See Austin, at 589-90. This action

                                  10   is therefore, untimely.

                                  11                                          CONCLUSION

                                  12          1. For the reasons set forth above, the motion to dismiss (Docket No. 9) is
Northern District of California
 United States District Court




                                  13   GRANTED and this case is dismissed.

                                  14          2. The clerk shall close the file.

                                  15          IT IS SO ORDERED.

                                  16   Dated: February 26, 2019

                                  17

                                  18
                                                                                                PHYLLIS J. HAMILTON
                                  19                                                            United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     6
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         PAUL GARCIA,
                                   5                                                          Case No. 18-cv-04730-PJH
                                                        Plaintiff,
                                   6
                                                  v.                                          CERTIFICATE OF SERVICE
                                   7
                                         CORRAL, et al.,
                                   8
                                                        Defendants.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on February 26, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18    Paul Garcia ID: BC-9841
                                        Correctional Training Facility
                                  19    P.O. Box 705
                                        Soledad, CA 93960
                                  20

                                  21

                                  22   Dated: February 26, 2019

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25
                                                                                          By:________________________
                                  26
                                                                                          Kelly Collins, Deputy Clerk to the
                                  27                                                      Honorable PHYLLIS J. HAMILTON

                                  28
                                                                                          7
